Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James J. Maune on 25 August 2022.
The application has been amended as follows: Claim 1 has been amended to correct typographical errors, Claims 2-3, 6 and 8-10 have been amended to correct antecedent basis issues, Claims 4 and 7 have been cancelled due to redundancy with Claim 1 and Claims 12-17 and 20 have been cancelled because they do not recite the allowable subject matter of Claim 1. With these amendments, Claim 1 is allowable. The species election requirement between group A and group B, as set forth on page 4 of the Office action mailed on 12 December 2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the species election requirement of group A and group B is withdrawn. Claim 10, directed to a conductive composite material, is no longer withdrawn from consideration because the claim requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the species election requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
The full amended claim set is presented below.
(Currently Amended) A stacked battery comprising: 
a first cell having a first current collector including a first insulative substrate defining a first grid pattern of a plurality of first electrically isolated regions, the first current collector further including a respective first plate of a plurality of first plates disposed within each of the plurality of first electrically isolated regions; and 
a second cell stacked on the first cell and having a second current collector including a second insulative substrate defining a second grid pattern of a plurality of second electrically isolated regions, the second current collector further including a respective second plate of a plurality of second plates disposed within each of the plurality of second electrically isolated regions,
wherein first conductive regions of the first current collector are aligned in a through-plane direction with second conductive regions of the second current collector such that the plurality of first plates is aligned with and attached to the plurality of second plates.
(Currently Amended) The stacked battery of claim 1, wherein the first conductive regionsthat facilitates through-plane current flow between the first cell and the second cell, and wherein the first insulative substrate and the second insulative substrate impede[[s]] in-plane current flow across the first current collector and the second current collector.
(Currently Amended) The stacked battery of claim 1, wherein an in-plane resistivity of the first current collector is at least 0.005 ohm-meters across a length of the first current collector.
(Cancelled)
(Cancelled)
(Currently Amended) The stacked battery of claim [[4]]1, wherein an interface between the first [[layer]] current collector and the second [[layer]] current collector is fluid impermeable.
(Cancelled)
(Currently Amended) The stacked battery of claim [[7]]1, wherein the first conductive regions and the second conductive regions are 
(Currently Amended) The stacked battery of claim 2, wherein the first conductive regions and the second conductive regions comprise stainless steel.
(Currently Amended) The stacked battery of claim [[1]]2, wherein the first conductive regions and the second conductive regions comprise a conductive composite material.
(Previously Presented) The stacked battery of claim 1, wherein the first current collector further comprises a coupling material positioned about a perimeter of the first insulative substrate.
– 17 and 20. (Cancelled)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art is Xia (CN 102005566 A) and Chami (US 20150155564 A1), but it does not teach a first current collector including a plurality of first plates disposed within each of the plurality of first electrically isolated regions and a second current collector including second plates disposed within each of the plurality of second electrically isolated regions, wherein first conductive regions of the first current collector are aligned in a through-plane direction with second conductive regions of the second current collector such that the plurality of first plates is aligned with and attached to the plurality of second plates.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY G HENSHAW whose telephone number is (571)272-8518. The examiner can normally be reached Monday-Friday from 10am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I. Cano can be reached on (313)446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mary G Henshaw/Examiner, Art Unit 1723



/MILTON I CANO/Supervisory Patent Examiner, Art Unit 1723